Citation Nr: 1544812	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14 10-466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1998 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his PTSD is more disabling than currently evaluated.

The record contains conflicting opinions on the severity of the Veteran's PTSD.  Specifically, a February 2011 VA examiner found that the Veteran's symptoms of PTSD were moderate, while a May 2011 private examiner found that the Veteran's symptoms of PTSD were severe.  Similarly, a September 2013 diagnostic consultant found that the Veteran's symptoms of PTSD had worsened in severity since 2011.

On February 2014 VA examination, the examiner found that the Veteran's symptoms were mild and had remained the same since his last examination.  However, the examiner did not address the inconsistent findings of the May 2011 and September 2013 reports.  As the examiner did not indicate a full review of the claims file, it is likely that the examiner did not review the findings of the May 2011 and September 2013 examiners.  Thus, this examination report is inadequate and a remand is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007 (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  


Also during the February 2014 VA examination, the Veteran reported receiving psychiatric treatment from several providers.  Therefore, the RO should attempt to obtain such treatment records on Remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of mental health treatment by VA or non-VA health care providers.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.

2.  Thereafter, provide the examiner who conducted the February 2014 VA examination with access to the VBMS and Virtual VA files and a copy of this Remand for an addendum opinion.  If the February 2014 examiner is not available, another suitably qualified examiner may provide the requested opinion.  The examiner must review the VBMS and Virtual VA files and this Remand and specify in the report that such review occurred.  

Based on a review of the claims file, the examiner is asked to describe the symptoms and manifestations attributable to the Veteran's PTSD from October 2010 to the present.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.  The examiner must discuss the private reports dated May 2011 and September 2013.

3.  Thereafter, readjudicate the claim on appeal in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




